UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 10-K For the fiscal year ended December 31, 2008 Commission file number 1-13817 Boots & Coots International Well Control, Inc. (Name of registrant as specified in its charter) Delaware 11-2908692 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7908 N. Sam Houston Parkway W., 5th Floor Houston, Texas 77064 (Address of principal executive offices) (Zip Code) 281-931-8884 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.00001 par value NYSE Alternext US Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities act.Yes¨Nox Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuantto Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Exchange Act Rule (12b-2)) Large Accelerated Filer¨ Accelerated Filerx Non-Accelerated Filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.Yes¨ Nox The aggregate market value of common stock held by non-affiliates as of June 30, 2008 was $166,477,000. The number of shares of the issuer's common stock, par value $.00001, outstanding on March 11, 2009 was 77,083,199. DOCUMENTS INCORPORATED BY REFERENCE FORM 10-K ANNUAL REPORT For the Year Ended December 31, 2008 TABLE OF CONTENTS Page PART I 3 Item 1. Business 3 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Submission of Matters to a Vote of Security Holders 16 PART II 17 Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 19 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 29 Item 8. Financial Statements and Supplementary Data 30 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 30 Item 9B. Other Information 30 PART III 31 Item 10. Directors, Executive Officers and Corporate Governance 31 Item 11. Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 50 Item 14. Principal Accounting Fees and Services 50 PART IV 51 Item 15. Exhibits, Financial Statement Schedules 51 SIGNATURES 54 CERTIFICATIONS FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm on the Company’s Internal Control Over Financial Reporting 55 Report of Independent Registered Public Accounting Firm on Consolidated Financial Statements 56 Consolidated Balance Sheets 57 Consolidated Statements of Income 58 Consolidated Statements of Stockholders' Equity 59 Consolidated Statements of Cash Flows 60 Notes to Consolidated Financial Statements 61 2 Table of Contents PART I SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Included and incorporated by reference in this Form 10-K are certain forward-looking statements, within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. All statements, other than statements of historical facts, included or incorporated by reference in this Form 10-K that address activities, events or developments that we expect or anticipate will or may occur in the future are forward-looking statements, including statements regarding our future financial position, growth strategy, budgets, projected costs, and plans and objectives of management for future operations. We use the words "may," "will," "expect," "anticipate," "estimate," "believe," "continue," "intend," "plan," "budget" and other similar words to identify forward-looking statements. You should read statements that contain these words carefully and should not place undue reliance on these statements.
